Exhibit 10.2

SIXTH AMENDMENT TO

STOCK SUBSCRIPTION AGREEMENT

THIS SIXTH AMENDMENT TO STOCK SUBSCRIPTION AGREEMENT (this “Amendment”) is
entered into by and between James C. Mastandrea (the “Employee”) and Paragon
Real Estate Equity and Investment Trust, a Maryland trust (the “Company”), as of
September 30, 2013 (the “Effective Date”).

WHEREAS, the Employee and the Company are parties to that certain Stock
Subscription Agreement dated September 29, 2006 (the “Original Subscription
Agreement”);

WHEREAS, under the Original Subscription Agreement, the Company agreed to
provide to the Employee, and the Employee agreed to receive 44,444 shares of the
Company’s Class C convertible preferred shares of beneficial interest, $0.01 par
value per share (the “Subscription Shares”) in exchange for the Employee’s
services as an officer of the Company for a prescribed period of time;

WHEREAS, the Subscription Shares are subject to forfeiture and restricted from
being transferred by the Employee until the completion of a prescribed vesting
schedule;

WHEREAS, as of the Effective Date the Subscription Shares are nonvested, subject
to substantial risk of forfeiture and nontransferable;

WHEREAS, the Employee and the Company have agreed to amend the Original
Subscription Agreement to extend the period for which the Employee shall provide
services to the Company and to postpone the vesting of the Subscription Shares
until the completion of that extended period;

WHEREAS, the Board of Trustees of the Company has determined that the provisions
of this Amendment, including the extension of the period for which the Employee
shall serve as an officer of the Company and the postponement of the vesting of
the Subscription Shares, are in the best interest of the Company.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to amend the Original Subscription Agreement as follows:

1. Defined Terms. Capitalized words and phrases not otherwise defined herein
shall have the meanings set forth in the Original Subscription Agreement.

2. Extension of the Vesting Period. The last two sentences of Section 1 of the
Original Subscription Agreement are hereby amended and restated in their
entirety as follows:

“As consideration for the purchase of Stock, Investor hereby agrees to pay to
the Company the sum of $200,000 (the “Purchase Price”) in the form of services
as

 

1



--------------------------------------------------------------------------------

an officer for the seven-year period beginning September 29, 2006 and ending
September 30, 2014. The Subscription Shares will be subject to forfeiture and
restricted from being sold by Investor until the later to occur of:

 

  (i) a public offering by the Company sufficient to liquidate the Subscription
Shares,

 

  (ii) an exchange of the Company’s existing shares for new shares, and

 

  (iii) September 30, 2014.”

3. Extension of Forfeiture Period Upon Termination. The last two sentences of
Section 3(d) are hereby amended and restated in their entirety as follows:

“If Investor is terminated prior to August 31, 2014, Investor will return a
proportionate number of Subscription Shares. If Investor dies prior to
August 31, 2014, the Investor’s estate will not be required to return any
Subscription Shares and the restrictions will no longer apply.”

4. Terms of Original Subscription Agreement Ratified and Confirmed. Except as
expressly modified, amended or supplemented by this Amendment, all terms,
covenants and conditions of the Original Subscription Agreement remain unchanged
and in full force and effect. The parties hereto hereby acknowledge that all of
the terms, covenants and conditions of the Original Subscription Agreement, as
hereby modified, amended or supplemented by this Amendment, are hereby ratified
and confirmed and shall continue to be and remain in full force and effect
throughout the remainder of the term of the Original Subscription Agreement, and
that the Original Subscription Agreement and this Amendment shall be read and
interpreted as if it was one agreement.

5. Conflict. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Original Subscription Agreement,
such conflict shall be resolved in favor of the terms and conditions of this
Amendment and the Original Subscription Agreement shall be construed
accordingly.

6. Binding Effect and Counterparts. It is understood and agreed that this
Amendment shall not be binding upon any of the parties hereto until all of the
parties hereto shall have executed and delivered the same. This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which shall constitute one agreement, and the signature of any party to
any counterpart shall be deemed to be a signature to, and may be appended to,
any other counterpart. Delivery of an executed counterpart of this Amendment by
facsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile also shall deliver a manually executed counterpart
of this Amendment, but failure to deliver a manually executed counterpart shall
not affect the validity, enforceability and binding effect of this Amendment.

 

2



--------------------------------------------------------------------------------

7. Governing Law; Amendments. The construction, interpretation, and enforcement
of this Amendment shall be governed by the laws of the State of Ohio, without
resort to choice of law principles. In the event any provision of this Amendment
is deemed to be unenforceable under applicable law, the remaining provisions of
this Amendment shall not be affected and shall remain enforceable unless the
effect of the unenforceability of the provision at issue materially alters the
agreement evidenced hereby. This Amendment cannot be changed orally, and can be
changed only by an instrument in writing signed by the party against whom
enforcement of such change is sought.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

PARAGON REAL ESTATE EQUITY AND INVESTMENT TRUST, a Maryland trust

    /s/ John J. Dee

By:   John J. Dee Its:   Secretary

    /s/ James C. Mastandrea

James C. Mastandrea

 

3